Citation Nr: 1811846	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2003 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a June 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.

The Veteran waived his right to have the RO consider newly submitted evidence, thus allowing the Board to proceed with appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Upon review of the record, it is unclear whether the Veteran has a current diagnosis of spontaneous pneumothorax or any other pulmonary condition.  Further, the January 2012 VA examination is inadequate as the examiner did not address the Veteran's exposure to environmental hazards, to include dust storms, burning waste, explosions, and smoke grenades.  The Veteran's DD 214, service treatment records, and testimony at the June 2017 videoconference hearing show that he had active service in Southwest Asia, specifically Kuwait, Iraq, and Fallujah and was exposed to burning waste, fuels, industrial pollution, dust storms, industrial pollution, and explosives.  As such, a remand is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  81 Fed. Reg. 200, 71382-71484 (October 17, 2016) (effective October 17, 2016, the interim final rule amends 38 C.F.R. § 3.317 to extend the presumptive period for undiagnosed illnesses); 38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(1)(2017).  Under VA regulations, the Southwest Asia Theater of Operations includes Iraq and Kuwait.  38 C.F.R. § 3.317(e)(2).  The January 2012 VA examiner did not opine whether the Veteran's reports of chest pain and dyspnea on exertion are signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness even though the Veteran had active service in Southwest Asia.  As such, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of the Veteran's spontaneous pneumothorax.  Provide the claims file, including a copy of this REMAND, to the examiner for review. 

After reviewing the claims file, the examiner should respond to the following: 

a.  Whether the Veteran has a current diagnosis of spontaneous pneumothorax or any other pulmonary condition.

b.  Is it at least as likely as not (50 percent probability or greater) that any diagnosed pulmonary condition, to include spontaneous pneumothorax, is etiologically related to his active service, to include his reported in-service exposure to environmental hazards.  

c.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's reports of chest pain and dyspnea on exertion are signs or symptoms representing manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




